DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed June 07, 2022 have been fully considered but are moot in view of new ground(s) of rejection.  Claims 14 and 15 had been canceled.

Claim Objections
2.	The claim(s) is/are objected to because of the following informalities: 
Regarding claim 12, the claim limitation “…supply data at a control center from…” should be “…supply data at the control center from…” according to antecedent basis requirement since “A control center” has been previously defined.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3 and 5-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawamoto et al. (2019/0086891) (“Kawamoto”).
Regarding claim 1, Kawamoto discloses a method (Fig.2 and 3, please refer to the whole reference for detailed) for controlling an exchange of energy in an energy system having multiple energy subsystems (10a-10d) each connected to one another for the purpose of exchanging energy (Fig.2 and 3), the method comprising: receiving respective supply data (at least consumption history data or consumption prediction data as stated in ¶ 46) at a control center (100) from the energy subsystems (10a-10d), wherein the supply data comprise respective remuneration conditions (prices associated with the consumption of power, for example - please refer to interchange price in Table 1 on ¶ 58) of the applicable energy subsystem for receiving and/or providing energy; determining optimum conditions (predict future consumed power as stated in at least ¶ 46 and 88) on the basis of the supply data of the energy subsystems (acquired data (consumption history data or consumption prediction data) from control data 24a-24d; ¶ 46) and at least one prediction for future conditions (future weather and temperature and/or solar radiation information as stated in ¶ 46); and controlling the exchange of energy between the energy subsystems on the basis of the optimum conditions with the control center (please refer to at least ¶ 88-92); wherein the future conditions include at least one condition selected from the group consisting of: weather (weather as stated in at least ¶ 46 and 88), availability of power affected by weather conditions (based on predicted amount of solar radiation as stated in at least ¶ 46 and 88), and estimates of energy consumption within one or more of the energy subsystems (predict future consumed power as stated in at least ¶ 46 and 88).
Regarding claim 2, Kawamoto discloses determining the optimum conditions includes taking into consideration a maximized exchange of energy (please refer to at least ¶ 40, 49, 88-92 and 109).
Regarding claim 3, Kawamoto discloses receiving a demanded or offered amount of energy for at least one remuneration condition (price associated with amount of power to be interchanged between nodes as stated in ¶ 73 and 74) on the basis of the supply data (consumption history data or consumption prediction data as stated in ¶ 46) of the respective energy subsystem (please refer to at least ¶ 46 and 70-74).
Regarding claim 5, Kawamoto discloses the respective supply data comprise a price elasticity curve (interchange prices as shown in Table 1, which shows example of price elasticity including different prices at different time, which is depending on the consumption of power) for the respective energy subsystem (10a-10d).
Regarding claim 6, Kawamoto discloses the control center combines, in particular adds, the price elasticity curves of the energy subsystems (please refer to information related to Table 1 and ¶ 74 for creating interchange price for the energy subsystems).
Regarding claim 7, Kawamoto discloses the optimum conditions (predict future consumed power as stated in at least ¶ 46 and 88) stipulate the same remuneration conditions for each of the energy subsystems (please refer to information related to Table 1 and ¶ 74 for creating interchange price for the energy subsystems).
Regarding claim 8, Kawamoto discloses the method steps are each performed in succession for successive discrete time intervals (please refer to at least ¶ 80-82).
Regarding claim 9, Kawamoto discloses the respective supply data have validity only for a single one of the time intervals; and determining of the optimum conditions is performed in succession for successive discrete time intervals in each case on the basis of the supply data valid for the respective time interval (please refer to at least ¶ 80-82).
Regarding claim 10, Kawamoto discloses one of the energy subsystems (10a-10d) determines the exchange of energy (based on corresponding Control Data in 24a-24d) in one or more time intervals (since the central control apparatus 100 regularly generates control data at predetermined intervals as stated in ¶ 80-82 and the control data is providing to 24a-24d as stated ¶ 45, 46 and 81) and uses said exchange of energy to create respective supply data for a subsequent time interval (consumption history data or consumption prediction data as stated in ¶ 46 and 80-82).
Regarding claim 11, Kawamoto discloses receiving supply data for a time interval directly subsequent to a preceding time interval only after the exchange of the energy between the energy subsystems for the preceding time interval has been determined (¶ 80-82 states that the central control apparatus 100 can generate control data at predetermined intervals, for example various intervals such as every day; Thus, a day or other time interval would have been enough to exchange energy between the energy subsystems depending on the size of the storage battery).
Regarding claim 12, Kawamoto discloses a control center (100 in Fig.2 and 3, please refer to the whole reference for detailed) programmed to: receive respective supply data (at least consumption history data or consumption prediction data as stated in ¶ 46) at a control center (100) from multiple energy subsystems (10a-10d), wherein the supply data comprise respective remuneration conditions (prices associated with the consumption of power, for example - please refer to interchange price in Table 1 on ¶ 58) of the applicable energy subsystem for receiving and/or providing energy; determine optimum conditions (predict future consumed power as stated in at least ¶ 46 and 88) on the basis of the supply data of the energy subsystems (acquired data (consumption history data or consumption prediction data) from control data 24a-24d; ¶ 46) and at least one prediction for future conditions (future weather and temperature and/or solar radiation information as stated in ¶ 46); and control the exchange of energy between the energy subsystems on the basis of the optimum conditions with the control center (please refer to at least ¶ 88-92); wherein the future conditions include at least one condition selected from the group consisting of: weather (weather as stated in at least ¶ 46 and 88), availability of power affected by weather conditions (based on predicted amount of solar radiation as stated in at least ¶ 46 and 88), and estimates of energy consumption within one or more of the energy subsystems (predict future consumed power as stated in at least ¶ 46 and 88).
Regarding claim 13, Kawamoto discloses an energy system (Fig.2 and 3, please refer to the whole reference for detailed) comprising: multiple control units (22a-22d) for controlling a respective energy subsystem (10a-10d) with regard to an exchange of energy of the energy subsystem with other energy subsystems; and a control center (100) programmed to: receive respective supply data (at least consumption history data or consumption prediction data as stated in ¶ 46) from the energy subsystems (10a-10d), wherein the supply data comprise respective remuneration conditions (prices associated with the consumption of power, for example - please refer to interchange price in Table 1 on ¶ 58) of the applicable energy subsystem for receiving and/or providing energy; to determine optimum conditions (predict future consumed power as stated in at least ¶ 46 and 88) for all energy subsystems of the energy system on the basis of the supply data (acquired data (consumption history data or consumption prediction data) from control data 24a-24d; ¶ 46) and at least one prediction for future conditions (future weather and temperature and/or solar radiation information as stated in ¶ 46); and to control an exchange of energy between the energy subsystems on the basis of the optimum conditions with the control center (please refer to at least ¶ 88-92); wherein the future conditions include at least one condition selected from the group consisting of: weather (weather as stated in at least ¶ 46 and 88), availability of power affected by weather conditions (based on solar radiation as stated in at least ¶ 46 and 88), and estimates of energy consumption within one or more of the energy subsystems (predict future consumed power as stated in at least ¶ 46 and 88).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (2019/0086891) (“Kawamoto”) in view of Eda et al. (11,145,011) (“Eda”)
Regarding claim 4, Kawamoto is used to reject claim 1 above.
Kawamoto doesn’t disclose the control center uses the supply data to determine a total amount of energy offered by the energy subsystems and a total amount of energy demanded by the energy subsystems for at least two different remuneration conditions.
Eda discloses an example of a control center (10) uses the supply data (history data of demanded amount (column 11, line 2-3) and history data of the amount of generated power (column 11, line 35) to determine a total amount of energy offered by the energy subsystems (column 11, line 25-35) and a total amount of energy demanded by the energy subsystems (column 10, line 61 to column 11, line 5) for at least two different remuneration conditions (please refer to at least column 2, line 35-38; and column 2, line 57-62 for setting different price levels based on demand and supply; the whole reference for detailed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawamoto with the teaching of Eda to provide the control center uses the supply data to determine a total amount of energy offered by the energy subsystems and a total amount of energy demanded by the energy subsystems for at least two different remuneration conditions. The suggestion/motivation would have been to set the price according to the demand and supply as taught by Kawamoto. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/Primary Examiner 2849